ORDER

PER CURIAM.
AND NOW, this 10th day of July, 2002, upon consideration of the Report and Recommendations of the Disciplinary Board and the Dissenting Report and Recommendation dated May 16, 2002, it is hereby
*228ORDERED that G. Jeffrey Moeller be and he is suspended from the Bar of this Commonwealth for a period of one year and one day and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.